DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The previous objection has been overcome in view of the change made to the specification.

Claim Rejections - 35 USC § 112
	The previous rejections have been overcome in view of the cancelation of claims 14 and 15, and the amendment to claim 13.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13, 16-18, 21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi 5,566,428 in view of Grau 5,775,732 and Parks 3,715,783. As to claim 13, Takahashi discloses a securing system comprising a frame 1-1, a fastener 7 engaging the frame, and a swivel connector 30 connecting the fastener to the frame; see Fig. 1. The Takahashi system also includes a belt or strap attaching portion 4. However, Takahashi does not teach the use of a roller or an adhesive tape in his system. Grau discloses the use of a roller on a frame combined with a belt or strap; see the Abstract. Grau also discloses that the use of a roller on a rod between a pair of yoke limbs reduces friction on the belt; see col. 1, lines 6-10. Therefore, it would have been obvious to one of ordinary skill in the art to provide a roller on the frame of Takahashi in view of Grau to reduce friction between the frame and tape.
Concerning the pressure sensitive adhesive tape, Parks discloses the use of pressure sensitive adhesive tape looped around a frame with two ends of the tape extending away from the frame for attaching frames to another object; see the Abstract and Fig. 5 of Parks. The ends of the adhesive tape in Parks are covered with a temporary, removable cover sheet 17, 19 which is removed to expose adhesive when the device is attached to another object W. It would have been obvious to one of ordinary skill in the art to loop a pressure adhesive tape around the bar portion 4 of the frame in Takahashi in view of Parks in order to attach the system to another object. Regarding the phrase “the length of the portion of the tape secured to an opposed portion of being selected by a person assembling the securing system”, this phrase is not distinguishing over the prior art because the phrase does not add any structural features to the claimed product. Concerning the limitation of “having an exposed adhesive surface” that “extends away from the frame”, the cover sheets 17 and 19 that are on the adhesive in Grau are obviously removed when the system is used and as such meet the claimed limitations. 
	As to claim 16, Grau discloses the use of one roller.
	As to claim 17, it would have been obvious to one of ordinary skill in the art to use two or more rollers on the system of the combined prior art of Takahashi, Grau and Parks since a duplication of parts for multiple effect has no patentable significance. 
	As to claim 18, Takahashi discloses a swivel housing 9.
As to claim 21, the swivel housing in Takahashi is detachable from the frame 1-1 by removing the shaft 2 and then the housing 9.
As to claims 27-28, Grau discloses that the use of rollers with belts is advantageous because of the reduction in friction. Therefore, it would have been obvious to one of ordinary skill in the art to use a roller in the combined prior art of Takahashi, Grau and Parks that has a non-stick surface so as to not increase friction between the roller and tape. Also, forming the roller from two layers of material as opposed to a single layer as disclosed in Grau would have been within the general skill of a worker in the art as a matter of obvious engineering choice. 

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi 5,566,428 in view of Grau 5,775,732 and Parks 3,715,783 as applied to claims 13, 16-18, 21 and 27-28 above, and further in view of Weman 4,005,904. The combined prior art of Takahashi, Grau and Parks discloses the invention substantially as claimed; see the above rejection. However, the above combined prior art does not disclose the claimed shape of the frame. Weman discloses a belt securing system with a D-shaped frame 2; see Fig.3. It would have been obvious to one of ordinary skill in the art to use a D-shaped frame as the frame in the combined prior art of Takahashi, Grau and Parks in view of Weman since this involves the simple substitution of one shape of frame for another.

Response to Arguments
Applicant's arguments filed 3 August 2022 have been fully considered but they are not persuasive. Regarding Parks applicant argues “Nothing in Parks suggest selecting a length of tape for overlap with an opposed side of the tape after folding straps 15 and 17 through the ring 23. Rather, the Parks fastener is an assembled device with no mechanism for selecting the amount of adhesive tape overlap. Furthermore, portions 11a and 11b are disclosed as equal length for engagement with sheet material W. Accordingly, Parks provides no suggestion of a length of a single layer of tape having exposed adhesive extending from the ring.” This argument is not convincing. The instant claims are directed to a product, therefore, how the product is formed or used does not contribute to the patentability of the product. Parks clearly discloses a length of tape looped around a frame in Fig. 5 and, after the cover tapes 17, 19 are removed during use, there will be exposed adhesive as shown in Fig. 1. 
Applicant also argues “Takahashi includes rotatable support shaft 2 and has no motivation to add a roller to bar 4 based on the teaching of Grau. More particularly, the shaft 2 in combination with pin 31 providing the Takahashi connection device with a full range of movement. This is not convincing. The motivation to add a roller to bar 4 of Takahashi is set forth in col. 1, lines 6-10 of Grau wherein it is stated that adding a roller on a rod reduces the friction on the belt.
 Applicant further argues “The systems of Takahashi and Grau have no similarity to Applicants invention wherein the ability to load the tape using the roller allows a user to prevent the adhesive side of the tape from undesirably binding until sufficient overlap and the associated high strength mating is achieve.” This is not convincing. The fact that applicant has discovered a different reason than the prior art for using a roller does not patentably distinguish the product over the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783